     JS 44    ( Rev .   02/ 19)
                                                                                               CIVIL COVER SHEET
     The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the tiling and service of pleadings or other papers us required by law, except as
     provided by local rules of court . This form, approved bv the Judicial Conference of the United States in September 1974 , is required for the use of ( he Clerk of Court for the
     purpose of initiating the civil docket sheet . ( SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM . )
     I . (a) PLAINTIFFS                                                                                                               DEFENDANTS
     Kyle Berounsky                                                                                                              Oceanside Rubbish, Inc.

          ( b ) County of Residence of first Listed Plaintiff                       York                                              County of Residence of Eirsl Listed Defendant    York
                                            (   EXCEPTIN l /.S. PLAINTIFF ( \ ASES )                                                                         ( IN US. PLAINTIFF CASES ONI . ) )              '



                                                                                                                                      NO I L : IN LAND CONDEMNATION CASES. USE THE LOCATION OF
                                                                                                                                               THE TRACT OF LAND INVOLVED.

       (c) Attorneys ( Firm Name. Address , and Telephone Number )                                                                    Attorneys ( If   Known )
     Jeffrey Bennett, Esq - Legal-Ease LLC.                                                                                      Ann M. Freeman, Esq. /William J. Wahrer , Esq. - Bernstein Shur, 100
     Mallside Plaza, 198 Maine Mall Rd., # 15, S. Portland, ME 04106                                                             Middle St., PO Box 9729 Portland, ME 04104-5029; 207-774-1200
     207-805-0055

    II . BASIS OF JURISDICTION                                                                                      III . CITIZENSHIP OF PRINCIPAL PARTIES ( Place an " X                                          "
                                                                                                                                                                                                                     in One Pox for Plaintiff
                                                                                                                              ( For Diversity Cases Only )                                                and One Box for Defendant )
    0 i      U.S. Government                         X3     Federal Question                                                                             PTF           DEE                                                PTF        DEE
                Plaintiff                                     ( U . S. Government Not a Party )                          Citizen of This State           0 I           0 I        Incorporated or Principal Place             0 4    0 4
                                                                                                                                                                                    of Business In This Slate
    0 2      U .S , Government                     0 4      Diversity                                                   Citizen Of Another State            0 2        0 2    '   Incorporated and Principal Place        *
                                                                                                                                                                                                                              0 5    0 5
                 Defendant                                   ( Indicate Citizenship of Parties in Item III )                                                                         of Business In Another State

                                                                                                                        Citizen or Subject of a             0 3        0 3        Foreign Nation                              0 6    06
                                                                                                                           Foreign Country
    IV . N A l LIRE OFSIJII                       ( Place an "A”’ in One        Box Only )                                                                            Click here for: Nature of Suit Code Descriptions .
[                CONTRACT                                                          TORTS                                   FORFE1TURE/ PENALTV                         BANKRUPTCY                    OTHER STATU TES
    0    110 Insurance                               PERSONAL INJURY                        PERSONAL INJURY             0 625 Drug Related Seizure               0 422 Appeal 28 USC 158       0 375 False Claims Act
    0    120 Marine                              0 310 Airplane                          0 365 Personal Injury -              of Property 21 USC 881             0 423 Withdrawal              0 376 Qui Tam ( 31 USC
    0    130 Miller Act                          0 315 Airplane Product                        Product Liability        0 690 Other                                    28 USC 157                     3729( a ))
    0    140 Negotiable Instrument                      Liability                        0 367 Health Care/                                                                                              0 400 State Reapportionment
    0    150 Recovery of Overpayment             0 320 Assault, Libel &.                       Pharmaceutical                                                         PROPERTY RIGHTS                    0 410 Antitrust
             & Enforcement of Judgment                  Slander                                Personal Injury                                                   0   820 Copyrights                      0 430 Banks and Banking
                                                                                                                                                                                "
    .0   151 Medicare Act                        0 330 Federal Employers '                     Product Liability                                                 0   830 Patent                          0 450 Commerce
     0   152 Recovery of Defaulted
             Student Loans
                                                        Liability
                                                 0 340 Marine
                                                                                         0 368 Asbestos Personal
                                                                                                Injury Product
                                                                                                                                                                 0                -
                                                                                                                                                                     835 Patent Abbreviated
                                                                                                                                                                         New Drug Application
                                                                                                                                                                                                         0 460 Deportation
                                                                                                                                                                                                         0 470 Racketeer Influenced and
             ( Excludes Veterans )               0 345 Marine Produel                           Liability                                                        0   840 Trademark                             Corrupt Organizations
0        153 Recovery of Overpayment                    Liability                         PERSONAL PROPERTY                        LABOR                             SOCIAL SECURITY                     0 480 Consumer Credit
             of Veteran 's Benefits              0 350 Motor Vehicle                     0 370 Other Fraud              0 710 Fair Labor Standards               0   861 HIA ( 1395 ff )                 0 485 Telephone Consumer
0        160 Stockholders Suits
                              '
                                                 0 355 Motor Vehicle                     0 371 Truth in Lending                 Act                              0   862 Black Lung (923 )                     Protection Act
0        190 Other Contract                            Product Liability                 0 380 Other Personal           0 720 Labor/ Management                  0   863 DlWG'DiVVW ( 405( g ) )         0 490 Cable /Sat TV
0        195 Contract Product Liability          0 360 Other Personal                          Property Damage                Relations                          0   864 SSID Title XVI                  0 850 Securitics/Commodities/
0        196 Franchise                                 Injury                            0 385 Property Damage          0 740 Railway Labor Act                  0   865 RSI ( 405( g ))                       Exchange
                                                 0 362 Personal Injury -    '
                                                                                               Product Liability        0 751 Family and Medical                                                         0 890 Other Statutory Actions
                                                       Medical Malpractice                                                    Leave Act                                                                  0 891 Agricultural Acts
[            REAL PROPERTY                           CIVIL RIGHTS                         PRISONER PETITIONS            0 790 Other Labor Litigation               FEDERAL TAX SUITS                     0 893 Environmental Matters
0        210 Land Condemnation                   0 440 Other Civil Rights                  Habeas Corpus:               0 791 Employee Retirement                0 870 Taxes ( U .S. Plaintiff           0 895 Freedom offnformalion
0        220 Foreclosure                         0 441 Voting                            0 463 Alien Detainee                  Income Security Act                     or Defendant )                            Act
0        230 Rent Lease & Ejectment              0 442 Employment                        0 510 Motions to Vacate                                                 0 871 IRS - Third Party                 0 896 Arbitration
0        240 Torts to [.and                      0 443 Mousing/                                Sentence                                                                26 USC 7609                       0 899 Administrative Procedure
0        245 Tort Product Liability                    Accommodations                    0 530 Genera!                                                                                                         Aet / Rcvicw or Appeal of
0        290 All Other Real Properly
                                                 ^ 445 Amcr. wT) isabilities -
                                                       Employment
                                                                                         0 535 Death Penalty
                                                                                           Other:
                                                                                                                              IMMIGRATION
                                                                                                                        0 462 Naturalization Application
                                                                                                                                                                                                               Agency Decision
                                                                                                                                                                                                         G 950 Constitutionality of
                                                 0 446 Amcr. w/ Disabilities
                                                          Other
                                                                                    -    0 540 Mandamus & Other
                                                                                        0 550 Civil Rights
                                                                                                                        0 465 Other Immigration                                                                Stale Statutes
                                                                                                                              Actions
                                                 0 448 Education                        0 555 Prison Condition
                                                                                        0 560 Civil Detainee -
                                                                                              Conditions of
                                                                                               Conli nement
V . ORIGIN ( Place an                -   X " in One Box Only )
0 I Original                      1X 2    Removed from                     0 3          Remanded from            0 4 Reinstated or           0 5 Transferred from                 0 6 Multidistrict               0 8 Multidistrict
            Proceeding                   State Court                                    Appellate Court                 Reopened                 Another District                         Litigation -                Litigation -
                                                                                                                                                   ( specify )                            Transfer                     Direct File
                                                     Cite the U.S. Civil Statute under which
                                                                    .
                                                      28 U.S C. §§ 1331; 1441
                                                                                                          YOU   are filing ( Do not cite jurisdictional statutes unless diversity)
                                                                                                                                                                                      -
                                                                                                                                                                                      '




VI. CAUSE OF ACTION                                  Brief description of cause:
                                                      Disability Discrimination
VII . REQUESTED IN                                          CHECK IF THIS IS A CLASS AC TION                               DEMAND $                                         CHECK YES only if demanded in complaint:
      COMPLAINT:                                            UNDER RULE 23, F. R .Cv . P.                                                                                    JURY DEMAND:         M Yes ONo
VIII . RELATED CASE( S)
                                                          ( See   instructions ):
       IF ANY                                                                           JUDGE                                                                        DOCKET NUMBER
DATE                                                                                       SIGNATURE OF ATTORNEY OF RECORD
01/24/2020                                                                                is! Ann M. Freeman
FOR OFFICE USE ONLY

         RECEIPT #*                       AMOUNT                                               APPLYING IFP                                     JUDGE                                     MAG. JUDGE
 JS 44 Reverse ( Rev . 02 / 19 )


                          INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                                     Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law , except as provided by local rules of court. This form , approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet . Consequently , a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed . The attorney filing a case should complete the form as follows;

 .
[ (a)                    -
            Plaintiffs Defendants. Enter names ( last , first, middle initial ) of plaintiff and defendant . If the plaintiff or defendant is a government agency , use
            only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
            then the official , giving both name and title.
     ( b)                          .
            County of Residence For each civil case filed, except U .S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
            time of filing. In U .S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. ( NOTE : In land
            condemnation cases, the county of residence of the "defendant " is the location of the tract ofland involved . )
   ( c)     Attorneys. Enter the firm name, address, telephone number, and attorney of record . If there are several attorneys, list them on an attachment , noting
            in this section "( see attachment )".

H.          Jurisdiction. The basis of jurisdiction is set forth under Rule 8( a ). F. R .Cv . P. , which requires that jurisdictions be shown in pleadings. Place an " X "
            in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below .
            United States plaintiff. ( 1 ) Jurisdiction based on 28 U .S .C. 1345 and 1348. Suits by agencies. and officers of the United States are included here.
            United States defendant. ( 2 ) When the plaintiff is suing the United States, its officers or agencies , place an "X " in this box .
            Federal question . ( 3 ) This refers to suits under 28 U .S.C. 1331 , where jurisdiction arises under the Constitution of the United States, an amendment
            to the Constitution , an act of Congress or a treaty of the United States. In cases where the U .S. is a party, the U .S. plaintiff or defendant code lakes
            precedence, and box 1 or 2 should be marked .
            Diversity of citizenship. (4 ) This refers to suits under 28 U.S.C. 1332, where parties arc citizens of different states . When Box 4 is cheeked , the
            citizenship of the different parties must be checked. ( See Section III below; NOTE: federal question actions take precedence over diversity
            eases.)

in .        Residence (citizenship ) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above . Mark this
            section for each principal party .

IV.         Nature of Suit. Place an " X " in the appropriate box. If there arc multiple nature of suit codes associated with the case, pick the nature of suit code
            that is most applicable . Click here for ; Nature of Suit Code Descriptions.

V.          Origin. Place an " X " in one of the seven boxes.
            Original Proceedings. ( 1 ) Cases which originate in the United States district courts.
            Removed from State Court . ( 2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U .S.C. , Section 1441 .
            Remanded from Appellate Court. (3) Cheek this box for eases remanded to the district court for further action. Use the date of remand as the filing
            date.
            Reinstated or Reopened . ( 4) Check this box for cases reinstated or reopened in the district court. Use the reopening dale as the filing date .
            Transferred from Another District . (5 ) For eases transferred under Title 28 U .S .C. Section 1404( a ). Do not use this for within district transfers or
            muitidistrict litigation transfers.
            Multidistrict Litigation - Transfer. ( 6) Cheek this box when a muitidistrict case is transferred into the district under authority of Title 28 U .S.C.
            Section 1407 .
            Muitidistrict Litigation - Direct File. ( 8 ) Check this box when a muitidistrict case is filed in the same district as the Master MDL docket. PLEASE
            NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to changes in
            statue.

VI.         Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause . Do not cite jurisdictional
            statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable sendee

VII.        Requested in Complaint. Class Action . Place an " X " in this box if you are filing a class action under Rule 23, F. R .Cv . P.
            Demand . In this space enter the actual dollar amount being demanded or indicate other demand , such as a preliminary injunction .
            Jury Demand . Check the appropriate box to indicate whether or not a jury is being demanded .

VIII . Related Cases. This section of the JS 44 is used to reference related pending cases, if any . If there are related pending cases, insert the docket
       numbers and the corresponding judge names for such cases .


Date and Attorney Signature. Date and sign the civil cover sheet.
